DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tonn et al. (US 2010/0221141).
Considering claim 1, Tonn teaches an aluminum plain bearing alloy (abstract).  The bearing alloy is taught to have a supporting layer of steel, etc. (Paragraph 21) (i.e. a sliding member with a base material layer and an alloy overlayer).  The aluminum alloy contains bismuth as a single soft phase (Paragraph 16) where the bismuth is distributed in the aluminum alloy (Paragraph 13) and the bismuth is distributed as spherical droplets (Paragraphs 14 and 16).
While not teaching a singular example of the instantly claimed sliding member where A + Aσ is 3.0 or less this would have been obvious to one of ordinary skill in the art in view of the teachings of Tonn as this is considered a conventionally known combination of alloy and spherical soft particle known to form bearings and one would have had a reasonable expectation of success.  Regarding the claimed A + Aσ being 3.0 or less, Tonn teaches spherical bismuth particles and spherical particles have an aspect ratio of about 1.0 and as the particles are only disclosed as “spherical” this is considered to teach a minimal standard deviation as there is no reference to oblate particles (i.e. an aspect ratio greater than about 1) and Tonn teaches where the alloy is subjected to heat treatment to remove long bismuth lamellae to form the finely distributed spherical drops (Paragraph 14).  As such, Tonn is expected to overlap the claimed A + Aσ being 3.0 or less, absent an objective showing.  See MPEP 2144.05.
Considering claims 2-3, Tonn is silent regarding the claimed standard deviation of areas of Voronoi polygons and average particle diameter.  However, Tonn teaches where the particles are small than 20 microns in size (Paragraph 14) and this is considered to optionally teach where the bismuth particles may be anywhere in the disclosed range and it would have been obvious to one of ordinary skill in the art to select any portion of the ranges disclosed by Tonn.  Therefore, this is considered to render obvious the use of particles having substantially the same size (i.e. a Bσ being 0.80 µm2 or less) and a diameter and standard deviation overlapping that which is claimed (C + Cσ being 0.70 µm2 or less).  See MPEP 2144.05.
Considering claim 4, Tonn teaches the use of aluminum for the matrix phase and bismuth for the soft phase (Paragraphs 13 and 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller et al. (US 3,545,943) teaches an aluminum alloy with lead spherical particles distributed therein.  Bader et al. (US 4,475,983) teaches electrical contacts with spherical particles distributed therein. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784